
	

113 SRES 136 ATS: Recognizing the 60th Anniversary of the Korean War Armistice and the Mutual Defense Treaty of 1953, and congratulating Park Geun-Hye on her election to the Presidency of the Republic of Korea.
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 136
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Cardin (for himself,
			 Mr. Rubio, Mr.
			 Menendez, Mr. Wicker,
			 Mr. Begich, Ms.
			 Hirono, Mr. Isakson, and
			 Mr. Murphy) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 60th Anniversary of the
		  Korean War Armistice and the Mutual Defense Treaty of 1953, and congratulating
		  Park Geun-Hye on her election to the Presidency of the Republic of
		  Korea.
	
	
		Whereas the Governments and people of the United States
			 and the Republic of Korea share a comprehensive alliance, a dynamic
			 partnership, and a personal friendship rooted in the common values of freedom,
			 democracy, and a free market economy;
		Whereas the relationship between the people of the United
			 States and the Republic of Korea stretches back to Korea’s Chosun Dynasty, when
			 the United States and Korea established diplomatic relations under the 1882
			 Treaty of Peace, Amity, Commerce, and Navigation;
		Whereas July 27, 2013, will mark the 60th anniversary of
			 the cessation of hostilities and the armistice of the Korean War, signed at
			 Panmunjom, and 60 years in which the peninsula has seen no major hostilities,
			 despite tensions and provocations from the Government of North Korea;
		Whereas the United States-Republic of Korea alliance was
			 forged in blood, with casualties of the United States during the Korean War of
			 54,246 dead (of whom 33,739 were battle deaths) and more than 103,284 wounded,
			 and casualties of the Republic of Korea of over 50,000 soldiers dead and over
			 10,000 wounded;
		Whereas the Korean War Veterans Recognition Act (Public
			 Law 111–41) was enacted on July 27, 2009, and President Barack Obama issued a
			 proclamation to designate the date as the National Korean War Veterans
			 Armistice Day and called upon Americans to display flags at half-staff in
			 memory of the Korean War veterans;
		Whereas October 1, 2013, will mark the 60th anniversary of
			 the Mutual Defense Treaty of 1953, to which the Senate gave its advice and
			 consent to ratification on January 26, 1954;
		Whereas the Republic of Korea has stood
			 shoulder-to-shoulder alongside the United States in all 4 major engagements the
			 United States has faced since World War II—the Vietnam War, the Persian Gulf
			 War, in Afghanistan, and in Iraq;
		Whereas the Republic of Korea has shown global leadership
			 in humanitarian and peacekeeping missions in Lebanon, the Gulf of Aden, and
			 other nations around the world, such as Haiti;
		Whereas the Governments and people of the United States
			 and the Republic of Korea are working closely together to promote international
			 peace and security, economic prosperity, human rights, and the rule of
			 law;
		Whereas the Government of the Republic of Korea is
			 consistently a top-10 purchaser of United States defense articles and
			 equipment, and is a member of the NATO+4 group for United States foreign
			 military sales through the enactment on October 15, 2008, of the Naval Vessel
			 Transfer Act of 2008 (Public Law 110–429);
		Whereas, in the 60 years since the Korean War armistice
			 and the founding of the alliance, the Republic of Korea emerged from war-torn
			 poverty into a $1,000,000,000,000 economy with a $30,000 per capita GDP, a
			 success of the post-World War II era built by South Koreans’ perseverance and
			 supported by the strength of the United States-Republic of Korea
			 partnership;
		Whereas the Republic of Korea is a member of the
			 Organization for Economic Co-operation and Development (OECD) and a
			 nonpermanent member of the United Nations Security Council and has hosted
			 global forums, such as the G–20 Summit and the 2012 Nuclear Security
			 Summit;
		Whereas the Republic of Korea is a major economic and
			 trade partner of the United States and cemented a Free Trade Agreement (Public
			 Law 112–41) on October 21, 2011, which entered into force on March 15,
			 2012;
		Whereas there are deep cultural and personal ties between
			 the peoples of the United States and the Republic of Korea, as exemplified by
			 the large flow of visitors and exchanges each year between the two countries,
			 including Korean students studying in United States colleges and universities,
			 and nearly 2,000,000 Korean-Americans that reside in the United States;
		Whereas the Implementing Recommendations of the 9/11
			 Commission Act of 2007 (Public Law 110–53) set the criteria for Korea’s
			 successful entry into the United States visa waiver program on November 17,
			 2008;
		Whereas the election on December 19, 2012, and the
			 inauguration on February 17, 2013, of Park Geun-Hye to the presidency of the
			 Republic of Korea marks an historic milestone as the first female head of state
			 ever democratically elected in the Northeast Asia region;
		Whereas the United States looks forward to the next 60
			 years and beyond of an increasingly solid and enduring partnership with the
			 Republic of Korea with expanded cooperation on security, economic,
			 environmental, and cultural issues bilaterally and in the region; and
		Whereas, on May 8, 2013, President Park will address a
			 Joint Meeting of Congress at the invitation of the Speaker of the House: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 60th anniversary of the Korean War Armistice and the Mutual Defense Treaty of
			 1953;
			(2)reaffirms the
			 importance and resiliency of the United States-Korea alliance as a linchpin in
			 maintaining peace and stability on the Korean Peninsula and in the greater East
			 Asia region; and
			(3)congratulates
			 Park Geun-Hye on her historic election to the presidency of the Republic of
			 Korea and wishes her well during her tenure of leadership.
			
